This opinion is subject to administrative correction before final disposition.




                                Before
                  STEPHENS, LAWRENCE, and COGLEY
                       Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                        Brandon W. FLORES
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 202000032

                          Decided: 27 January 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                       John P. Norman (arraignment)
                          Andrea C. Goode (trial)

   Sentence adjudged 30 October 2019 by a general court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment:
   confinement for thirty months, 1 and a bad-conduct discharge.

                            For Appellant:
                Commander Michael E. Maffei, JAGC, USNR

                                For Appellee:
                             Brian K. Keller, Esq.



   1 The convening authority suspended confinement in excess of eighteen months
pursuant to a pretrial agreement.
               United States v. Flores, NMCCA No. 202000032
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2